MARTIN, Chief Justice.
We think that the issues involved in this appeal are essentially similar to those in John H. Ford, Appellant, v. Guy Sturgis, Administrator of the estate of Victor M. Sturgis, Deceased, Appellee (Appeal No. 4026) 14 F.(2d) 253; the decision in that appeal being handed down concurrently .herewith. It is true that the appellant in that ease was a contractor furnishing material and services in the construction of the building, whereas the present appellant was the architect of the building; but we think that fact is immaterial. Consistently with the decision in the former case, the order of the lower court challenged by this appeal is reversed, with costs, and the cause is remanded for further proceedings not inconsistent herewith.